AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT AGREEMENT


THIS AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT (“Agreement”) is
entered into as of February 12, 2014, by and between Belmont Savings Bank, a
Massachusetts savings bank with its principal place of business in Belmont,
Massachusetts ( “Bank”), and John A. Citrano ( “Executive”):


WHEREAS, the Executive is employed as an executive employee of the Bank; and


WHEREAS, the Bank and the Executive previously entered into a Restated
Supplemental Executive Retirement Agreement dated December 23, 2008 (“Prior
Plan”); and


WHEREAS, the Bank and the Executive wish to amend and restate the Prior Plan in
its entirety,  as set forth herein; and


NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the Prior Plan is hereby replaced in its entirety by this to
read as follows:


1.           Benefits Fully Vested.  Effective February 12, 2014, the Executive
is fully vested in his Accrued Benefit under this Agreement.  For this purpose,
the “Accrued Benefit” is the benefit accrued in accordance with APB 12 in
accordance with generally accepted accounting principles in order to provide
Executive with a “Supplemental Retirement Benefit” at age 65 equal to 51% of his
projected final Average Compensation.


2.           Rights on Death or Termination of Employment.


a.           Death. If the Executive should die prior to attainment of age 55
while employed by the Bank and prior to the termination of this Agreement, the
Bank shall pay the Executive’s designated beneficiary or estate his Accrued
Benefit in a lump sum no later than sixty (60) days after the Executive’s date
of death.  In the event Executive should die on or after attainment of age 55
while employed by the Bank and prior to termination of this Agreement, the Bank
shall pay Executive’s designated beneficiary or estate the lump sum present
value of his Supplemental Retirement Benefit, calculated in the manner set forth
on Exhibit A.  Such payment shall be made no later than sixty (60) days after
Executive’s death.  Upon the receipt of such payment, this Agreement shall
terminate with respect to the Executive.


b.           Termination of Employment Prior to Age 55 or With Fewer Than Ten
(10) Years of Service. If the Executive’s employment with the Bank should
terminate for any reason other than his death or disability at a time when the
Executive has not both (i) attained age 55 and (ii) completed ten (10) Years of
Service with the Bank, the Executive shall be entitled to the following benefit:


(i)           If the Executive voluntarily terminates his employment with the
Bank other than for Good Reason as defined below, the Bank shall pay to the
Executive in a lump sum not later than sixty (60) days after the date the
Executive’s employment so terminates an amount equal to Executive’s Accrued
Benefit.
 
 
 

--------------------------------------------------------------------------------

 
(ii)           If the Executive’s employment with the Bank is terminated by the
Bank without cause (as defined below) or by the Executive for Good Reason (as
defined below), the Executive shall be entitled to receive an amount equal to
the greater of (i) Executive’s Accrued Benefit hereunder, or (ii) the sum of the
then total cash surrender value of certain policies of life insurance
(“Policies”) which the Bank owns on Executive’s life, plus an amount equal to
the aggregate Federal and State income taxes that would be payable by the
Executive with respect to such payment (grossed up to reflect the taxes payable
on the entire payment) as estimated by the public accountants utilized by the
Bank taking into account the tax rates which will be applied to the amount of
such payment for the Executive for the year in which such payment is received;
provided, however, the amount of taxable income of the Executive to which the
initial portion of the grossed-up payment will apply shall not exceed the
aggregate amount of premiums paid on the Policies by the Bank. Such benefit
shall be paid to the Executive not later than sixty (60) days following the date
his employment with the Bank terminated. Upon the receipt of such payment, this
Agreement shall terminate with respect to the Executive.  Notwithstanding
anything herein to the contrary, nothing herein shall be construed to require
the Bank to actually transfer any such Policies to Executive, rather sub-section
“(ii)” above shall only represent the formula for determining the maximum cash
payment to be made to Executive under this Section.


(iii)           A voluntary termination of employment by the Executive shall be
deemed to have been for Good Reason if the Executive’s action results from a
material negative change to his service relationship by the Bank, such as the
duties to be performed, the conditions under which such duties are to be
performed, or the compensation to be received for performing such services. For
the purposes of determining whether a material negative change has been made,
such material negative change shall be deemed to have occurred in the event of
any one of the following events:
 
                                         (a)         a material diminution in
the Executive’s base compensation;
 
(b)           a material diminution in the Executive’s authority, duties,
 
(c)           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report;
 
(d)           a material diminution in the budget over which the Executive
retains authority,
 
 

--------------------------------------------------------------------------------

 
(e)           a change of more than thirty-five (35) miles in the geographic
location at which the Executive must perform services for the Bank; or
 
(f)           any other action or inaction of the Bank that constitutes a
material breach by the Bank of any agreement under which the Executive provides
services to the Bank.
 
In no event, however, shall a termination of employment for Good Reason occur
unless such termination occurs not later than one year from the date the
material negative change becomes effective. Further, however, the Executive must
provide notice to the Bank of any such material negative change which would
permit the Executive to terminate his employment for Good Reason, such notice to
be given not later than ninety (90) days of the initial existence of the
material negative change. The Bank shall have a period of thirty (30) days
following receipt of said notice during which it may remedy the material
negative change; and, if it does so remedy said material negative change, the
Executive shall not be entitled to terminate his employment for Good Reason.


c.           Termination of Employment After Age 55 With Ten (10) or More Years
of Service. If the Executive’s employment with the Bank should terminate for any
reason other than for Cause (as defined below) or his death at a time when the
Executive (i) has attained age 55 and (ii) has completed ten (10) or more Years
of Service with the Bank, the actuarial value of the Supplemental Retirement
Benefit computed in the manner set forth on Exhibit A hereto shall be determined
and such Benefit shall be paid to the Executive not later than sixty (60) days
following the date his employment with the Bank terminated.


d.           Termination by Reason of Disability. If the Executive’s employment
with the Bank should terminate by reason of Disability prior to his attaining
both age 55 and completing ten (10) Years of Service with the Bank, the
Executive shall be deemed for purposes of this Agreement to have retired upon
attaining age 55 and with ten (10) Years of Service with his Compensation
increased by six percent (6%) per calendar year for the years beginning with the
year in which he becomes disabled and ending with the year in which he would
attain age 55. The provisions of paragraph (c) of this Section shall apply to
the determination of the Executive’s benefit.


Disability is defined as a physical or mental impairment that prevents the
Executive from performing all or substantially all of the functions of his
position with the Bank. At the Bank’s request, the Executive agrees to be
examined by a physician selected by the Bank for the purpose of determining the
existence of a Disability. The Bank shall pay all costs incurred with respect to
such examination.


e.           Benefits Not Payable While Executive Employed bv the Bank or Prior
to the Time the Executive Incurs a Separation from Service with the Bank.
Notwithstanding anything to the contrary, at no time shall any benefits be
provided to the Executive pursuant to this Section 2 unless the Executive’s
employment with the Bank has terminated; that is, the Executive shall have no
right to receive any benefit under this Section 2 while employed by the Bank.
Further, at no time shall any benefits be provided to the Executive, his
beneficiary(ies) or his estate until such time as the Executive has incurred a
separation from service from the Bank which shall have the same meaning as a
separation from service under Section 409A, of the Internal Revenue Code, as
amended, and any regulations or guidance issued thereunder by the Internal
Revenue Service.
 
 

--------------------------------------------------------------------------------

 
f.           Discount Rate. For the purpose of actuarially converting the
Supplemental Retirement Benefit of the Executive to a lump-sum payment, the
named fiduciary shall utilize the discount rate then utilized by the Savings
Banks Employees Retirement Association in connection with the qualified
retirement plans then offered by the Savings Banks Employees Retirement
Association to its members.


g.           Termination for Cause. For the purposes of Section 2(b)(ii) of this
Agreement, termination for cause shall be defined as a termination of the
employment of the Executive by the Bank for any one or more of the following
reasons:


(i)           Willful and intentional violation of any material state or federal
laws, or of the by-laws, rules, policies or resolutions of the Bank or the rules
or regulations of any regulatory agency or governmental authority having
jurisdiction over the Bank, which in the reasonable opinion of the Board of
Investment of the Bank has or might have a material adverse effect upon the
Bank;
 
(ii)           Conviction of the Executive of a felony involving fraud or
dishonesty, or the Executive’s willful and intentional commission of a
fraudulent or dishonest act in connection with his duties to the Bank for which
the Bank suffers a material loss;
 
(iii)           An intentional failure to carry out material, lawful
instructions issued to the Executive by the Board of Investment of the Bank or
the President and Chief Executive Officer of the Bank, which failure, in the
reasonable opinion of the Board of Investment of the Bank, causes material loss
to the Bank, or which failure is not cured within ten (10) days of receipt of a
notice of such failure from the Bank prior to the Bank suffering a material
loss;
 
(iv)           Gross neglect of the duties of the Executive to the Bank
hereunder, (provided such neglect does not arise as the result of the physical
or mental disability of the Executive), which gross neglect is not cured by the
Executive within fifteen (15) days of receipt of a notice of such neglect from
the Bank; and
 
(v)           The Executive’s willful and intentional disclosure, without
authority, of any secret or confidential information concerning the Bank or any
customer of the Bank, or the taking of any action which the Bank’s Board of
Investment determines, in its sole discretion and subject to good faith, fair
dealing and reasonableness, constitutes unfair competition with or induces any
customer to breach any contract with the Bank.
 
 

--------------------------------------------------------------------------------

 
 
h.           Termination for Cause. For the purposes of Section 2(c) of this
Agreement, termination for cause shall be defined as the termination of the
employment of the Executive by the Bank as a result of the conviction of the
Executive of a felony involving fraud or dishonesty, or the Executive’s willful
and intentional commission of a fraudulent or dishonest act in connection with
his duties to the Bank for which the Bank suffers a material loss.


4.           Termination of the Agreement During the Executive’s Lifetime . This
Agreement shall terminate upon the termination of the Executive’s employment; in
such event, after compliance with the relevant provisions of Section 2, the Bank
shall have no further obligations hereunder.


5.           Post Termination Obligations.


(a)           Executive hereby covenants and agrees that, in consideration for
the payment set forth in Section 2.b., for a period of eighteen (18) months
following his termination of employment with the Bank, provided such termination
occurs prior to the date on which Executive reaches age fifty-five (55) under
conditions that would entitle him to a payment under Section 2.b., he shall not,
without the written consent of the Bank:


(i)           Directly or indirectly, in one or a series of transactions, own,
manage, operate, control, invest or acquire an interest in, or otherwise engage
or participate in, whether as a proprietor, partner, stockholder, lender,
director, officer, employee, loan originator, loan officer, joint venturer,
investor, agent, consultant or representative, in any Competitive Business (as
hereafter defined); or
 
(ii)           Solicit or induce, or attempt to solicit or induce, any other
employee or independent contractor of the Bank or any other person who shall
otherwise be in the service of the Bank, to terminate his or her employment with
or otherwise cease his or her relationship with the Bank; or
 
(iii)           Solicit, divert, take away or accept, or attempt to solicit,
divert, take away or accept, the business or patronage of any of the clients,
customers (whether any such customer has done business with the Bank once or
more than once), suppliers or accounts, or prospective clients, customers,
suppliers or accounts, of the Bank.
 
For purposes of this Agreement, (i) the term “Competitive Business” means any
business that engages in an activity of a type that competes with the business
of the Bank or any of its affiliates (A) within thirty (30) miles of the Bank’s
principal administrative office, or (B) outside such thirty (30) mile radius, in
any of the communities in which the Bank or any of its affiliates maintains a
place of business or engages in any banking activity as of the Executive’s date
of termination; and (ii) Executive agrees that Executive will be deemed to have
solicited or induced a person to cease such person’s relationship with the Bank
if such former service provider to the Bank is subject to supervision by
Executive in employment following such person’s separation from service with the
Bank.
 
 

--------------------------------------------------------------------------------

 

(b)           At all times, both during the Executive’s employment with the Bank
and after its termination, the Executive will keep in confidence and trust all
such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Bank, except as may
be necessary in the ordinary course of performing the Executive’s duties to the
Bank.  As used in this Agreement, “Confidential Information” means information
belonging to the Bank which is of value to the Bank in the course of conducting
its business and the disclosure of which could result in a competitive or other
disadvantage to the Bank. Confidential Information includes, without limitation,
financial information, reports, and forecasts; inventions, improvements and
other intellectual property; trade secrets; know-how; designs, processes or
formulae; software; market or sales information or plans; customer lists; and
business plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Bank. Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Bank, as well as other information to which the Executive may
have access in connection with the Executive’s employment. Confidential
Information also includes the confidential information of others with which the
Bank has a business relationship. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain.  The Executive
understands and agrees that the Executive’s employment creates a relationship of
confidence and trust between the Executive and the Bank with respect to all
Confidential Information.


(c)           Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank, in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that Executive shall
not be required to provide information or assistance with respect to any
litigation between the Executive and the Bank or any of its subsidiaries or
affiliates.


(d)           All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section.  The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section, agree that, in the
event of any such breach by Executive, the Bank will be entitled, in addition to
any other remedies and damages available (which would include a return of any
payment made hereunder), to an injunction to restrain the violation hereof by
Executive and all persons acting for or with Executive. Executive represents and
admits that Executive’s experience and capabilities are such that Executive can
obtain employment in a business engaged in other lines and/or of a different
nature than the Bank, and that the enforcement of a remedy by way of injunction
will not prevent Executive from earning a livelihood.  Nothing herein will be
construed as prohibiting the Bank or the Company from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.
 
 

--------------------------------------------------------------------------------

 

6.           Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.


a.           The Bank is hereby designated as the named fiduciary under this
Agreement. The named fiduciary shall have authority to control and manage the
operation and administration of this Agreement, and it shall be responsible for
establishing and carrying out a funding policy and method consistent with the
objectives of this Agreement.


(i)           Claim.


A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Agreement (hereinafter referred to as a “Claimant”)
may file a written request for such benefit with the Bank, setting forth his or
her claim, The request must be addressed to the President of the Bank at the
Bank’s then principal place of business.


(ii)           Claim Decision.


Upon receipt of a claim, the Bank shall advise the Claimant that a reply will be
forthcoming within ninety (90) days and shall, in fact, deliver such reply
within such period The Bank may, however, extend the reply period for an
additional ninety (90) days for reasonable cause. If the claim is denied, in
whole or in part, the Bank shall adopt a written opinion, using language
calculated to be understood by the Claimant, setting forth: (i) the specific
reason or reasons for such denial; (ii) the specific reference to pertinent
provisions of this Agreement on which such denial is based; (iii) a description
of any additional material or information necessary for the Claimant to perfect
his or her claim and an explanation why such material or such information is
necessary; (iv) appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review; and (v) the time limits for
requesting a review under subsection (iii) and for review under subsection (iv)
hereof.


(iii)           Request for Review


Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Board of
Investment of the Bank review the determination of the Bank. Such request must
be addressed to the Board of Investment of the Bank, at the Bank’s principal
place of business. The Claimant or his or her duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the Board. If the Claimant does not request a
review of the Bank’s determination by the Board of Investment of the Bank within
such sixty (60) day period, he or she shall be barred and estopped from
challenging the Bank’s, determination.
 
 

--------------------------------------------------------------------------------

 


(iv)           Review of Decision.


Within sixty (60) days after the Board of Investment’s receipt of a request for
review, the Board of Investment of the Bank will review the Bank’s
determination. After considering all materials presented by the Claimant, the
Board of Investment will render a written opinion, written in a manner
calculated to be understood by the Claimant, setting forth the specific reasons
for the decision and containing specific references to the pertinent provisions
of this Agreement on which the decision is based. If special circumstances
require that the sixty (60) day time period be extended, the Board of Investment
will so notify the Claimant and will render the decision as soon as possible,
but no later than one hundred twenty (120) days after receipt of the request for
review.


   7.           Amendment. This Agreement may not be amended, altered or
modified, except by a written instrument signed by the parties: hereto, or their
respective successors or assigns, and may not be otherwise terminated except as
provided herein. This Agreement further amends the Supplemental Retirement
Agreement entered into by and between the Bank and the Executive dated December
1, 1994, as thereafter amended in its entirety by an Agreement dated December
23, 2003, which was thereafter amended on February 11, 2004, February 27, 2007
and restated April 9, 2008 and December 23, 2008. All provisions of the prior
Agreement, as previously amended, shall, except to the extent expressly set
forth herein, be of no further force or effect.


   8.           Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Bank and its successors and assigns, and the Executive,
the beneficiary(ies), and their respective successor, assigns, heirs, executors,
administrators and beneficiaries.


    9.           Notice. Any notice, consent or demand required or permitted to
be given under the provisions of this Agreement shall be in writing, and shall
be signed by the party giving or making the same. If such notice, consent or
demand is mailed to a patty hereto, it shall be sent by United States certified
mail, postage prepaid, addressed to such party’s last known address as shown on
the records of the Bank. The date of such mailing shall be deemed the date of
notice, consent of demand.


10.           Governing Law. This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.


a.           The Bank shall require any successor to the business and/or assets
of the Bank in connection with any merger or other acquisition of the business
of the Bank to assume and agree to perform the Bank’s obligations under this
Supplemental Retirement Agreement in writing.
 
 

--------------------------------------------------------------------------------

 


b.           The Executive shall rely solely on the unsecured promises of the
Bank as set forth herein to furnish benefits. Nothing in this Agreement shall
give, or be construed to give, the Executive any right, title, interest or claim
in or to any specific asset, fund, reserve, account, or property of any kind
whatsoever owned by the Bank or in which it may have any right, title, or
interest now or in the future; but the Executive shall have the right to enforce
such rights to the same extent and to the same manner as any other unsecured
creditors of the Bank.


c.           The provisions of this Agreement shall be deemed to constitute a
separate “top-hat” plan as described in Sections 201(2) and 301(a)(3) of the
Employee Retirement Income Security Act of 1974, as amended.


d.           Any payment made to the Executive or beneficiary pursuant to this
Agreement is subject to and conditioned upon its compliance with l2 U.S.C.
Section 1828(k), any regulation promulgated thereunder, or any other applicable
banking statute, regulation or order.


11.           Payment to Specified Employee. In the event that a payment becomes
due hereunder to the Executive who, at the time his employment with the Bank
terminates is a Specified Employee (meaning a key employee as defined in Section
416(i) of the Code without regard to paragraph 5 thereof) of the Bank when any
stock of the Bank is publicly traded on an established securities market or
otherwise, then, solely to the extent required by Code Section 409A to avoid
penalties under Code Section 409A, such payment may not be made earlier than six
(6) months after the date that his employment terminates. In the event that this
Section is applicable to the Executive, any distribution which would otherwise
be paid to him within the first six (6) months following the termination of his
employment shall be accumulated and paid to the Executive in a lump sum on the
first day of the seventh full calendar month following the termination of his
employment.

 
 
 

--------------------------------------------------------------------------------

 



 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate as of the day and year first above written.
 
                                                                                                    
BELMONT SAVINGS BANK






February 12,
2014                                                                       By:   /s/Robert
J. Morrissey
Date                                                                                                      Robert
J. Morrissey
 
 
                                                                                                    
EXECUTIVE


 
February 12,
2014                                                                             
/s/John A. Citrano
Date                                                                                                 
   John A. Citrano





 
 

--------------------------------------------------------------------------------

 



 


EXHIBIT A


To
Amended and Restated
Supplemental Retirement Agreement
By and Between Belmont Savings Bank and John A. Citrano




Retirement Benefit


For the purposes of this Agreement, Applicable Percentage shall be determined
based on the Retirement Age (determined as of the last birthday of the Executive
prior to his retirement from the Bank) and the Applicable Percentage set forth
in the following table:


Retirement Age
Applicable Percentage
55
37%
56
38%
57
40%
58
41%
59
42%
60
43%
61
44%
62
46%
63
48%
64
49%
65
51%





In the event that the Executive becomes disabled as defined in Section 2(d) of
this Agreement prior to attaining age 55, the Applicable Percentage shall be
that set forth above for retirement at age 55 and his Compensation shall be
increased as provided for in Section 2(d). of the Agreement.


Average Compensation means the average of the Executive’s highest three
consecutive Plan Years of Compensation prior to his termination of employment.


Compensation means the annual rate of salary for the Executive as approved by
the Board of Trustees of the Bank, plus any, bonuses paid to the Executive for
the applicable year (including, without limitation, the Executive’s share of the
profit sharing pool for such year), without reducing the aggregate of said
amounts by the amount of such salary and/or bonuses which are not paid to the
Executive for such year as a result of a salary reduction agreement between the
Executive and the Bank pursuant to any benefit plan which the Bank maintains,
including its deferred compensation agreement with the Executive, any tax
qualified plan maintained under Section 401(k) of the Internal Revenue Code, any
Cafeteria Plan maintained pursuant to Section 125 of the Internal Revenue Code
and the like.
 
 

--------------------------------------------------------------------------------

 


Plan Year means the l2-month period ending on any December 31.


Years of Service shall be determined utilizing the 12-month period ending on
each December 31 in which the Executive attains at least 1,000 hours of service
for the Bank utilizing the definition of an Hour of Service set forth in Section
410(a)(3)(C) of the Internal Revenue Code of 1986, as amended.


Calculation of Retirement Benefit for the purposes of this Agreement, the
Supplemental Retirement Benefit shall be equal to the Actuarial Equivalent of a
20-year certain and continuous annuity, payable monthly commencing on the first
business day of the month following the Executive’s termination of employment in
an annual amount equal to the Applicable Percentage of the Executive’s Average
Compensation as defined above.

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B


BELMONT SAVINGS BANK


INSURED:                                                      John A. Citrano


POLICY:                                                        John Hancock Life
Insurance Company
                                                                          
Policy No. FV 3234372


OWNER:                                                        Belmont Savings
Bank


BENEFICIARY:                                            Part A:Belmont Savings
Bank




______________________________________________________________________________


INSURED:                                                      John A. Citrano


POLICY:                                                        New York Life
Insurance Company
                                                                          Policy
No. 56022619


OWNER:                                                        Belmont Savings
Bank


BENEFICIARY:                                            Part A:Belmont Savings
Bank







